  Case 13-09338         Doc 87     Filed 11/02/18 Entered 11/02/18 09:22:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-09338
         Torshaun Stamps

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2013.

         2) The plan was confirmed on 06/17/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/08/2013, 07/14/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/18/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,400.00.

         10) Amount of unsecured claims discharged without payment: $130,471.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-09338              Doc 87        Filed 11/02/18 Entered 11/02/18 09:22:59                     Desc Main
                                             Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                    $46,622.00
         Less amount refunded to debtor                               $2,288.87

NET RECEIPTS:                                                                                          $44,333.13


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $1,000.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                              $1,943.26
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,943.26

Attorney fees paid and disclosed by debtor:                        $2,000.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal      Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
ABODULAH RASHIDAH                       Priority       1,546.34            NA              NA            0.00       0.00
ARCHERFIELD FUNDING LLC                 Unsecured      2,000.00            NA              NA            0.00       0.00
Clark County Traffic Violations         Unsecured         177.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER                   Secured        2,445.88       1,726.68        1,726.68      1,726.68        0.00
COOK COUNTY TREASURER                   Secured        4,560.28            NA         1,404.07      1,404.07        0.00
COOK COUNTY TREASURER                   Secured        1,591.00            NA            71.46          71.46       0.00
COOK COUNTY TREASURER                   Priority       5,280.64            NA              NA            0.00       0.00
COOK COUNTY TREASURER                   Priority       2,445.88            NA              NA            0.00       0.00
FIVE HUNDRED FAST CASH                  Unsecured         300.00           NA              NA            0.00       0.00
GENESIS CLINICAL LABORATORY             Unsecured          89.00           NA              NA            0.00       0.00
HSBC BANK USA NA                        Secured       80,000.00    209,943.68       222,427.45           0.00       0.00
HSBC BANK USA NA                        Secured              NA     12,483.77        12,483.77     12,483.77        0.00
HSBC BANK USA NA                        Unsecured    120,000.00            NA              NA            0.00       0.00
ISAC                                    Unsecured            NA       5,383.19        5,383.19      5,383.19        0.00
MCSI INC                                Unsecured          25.00         25.00           25.00          25.00       0.00
MCSI INC                                Unsecured          33.75           NA              NA            0.00       0.00
MUNCIPAL COLLECTION SERVICES            Unsecured          33.75           NA              NA            0.00       0.00
NCEP                                    Secured       13,925.00     13,925.00        13,925.00     13,925.00        0.00
NCEP                                    Unsecured      1,537.65       1,537.65        1,537.65      1,537.65        0.00
SIR FINANCE                             Unsecured      1,240.00       1,443.00        1,443.00      1,443.00        0.00
SIR FINANCE                             Unsecured      1,240.00            NA              NA            0.00       0.00
Sun Trust Bank                          Unsecured      2,337.48            NA              NA            0.00       0.00
Sun Trust Bank                          Unsecured      1,263.55            NA              NA            0.00       0.00
Sun Trust Bank                          Unsecured      1,719.85            NA              NA            0.00       0.00
The Circuit Court Of Champaign County   Unsecured         638.37           NA              NA            0.00       0.00
US CELLULAR                             Unsecured         139.10           NA              NA            0.00       0.00
VILLAGE OF BROADVIEW                    Unsecured          33.75        101.25          101.25        101.25        0.00
Village Of Maywood                      Unsecured         100.00           NA              NA            0.00       0.00
VILLAGE OF OAK PARK                     Unsecured         240.00           NA              NA            0.00       0.00
VILLAGE OF OAK PARK                     Unsecured          80.00           NA              NA            0.00       0.00
VILLAGE OF OAK PARK                     Unsecured          80.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-09338       Doc 87     Filed 11/02/18 Entered 11/02/18 09:22:59                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim          Claim         Claim        Principal      Int.
Name                             Class   Scheduled       Asserted      Allowed         Paid         Paid
WESTMINSTER CONDOMINIUM ASSO Unsecured      1,977.60             NA         756.20        756.20        0.00
WESTMINSTER CONDOMINIUM ASSO Secured             NA         2,733.80      2,532.60      2,532.60        0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal               Interest
                                                        Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                            $222,427.45                $0.00                  $0.00
      Mortgage Arrearage                           $12,483.77           $12,483.77                  $0.00
      Debt Secured by Vehicle                      $13,925.00           $13,925.00                  $0.00
      All Other Secured                             $5,734.81            $5,734.81                  $0.00
TOTAL SECURED:                                    $254,571.03           $32,143.58                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00               $0.00
       Domestic Support Ongoing                            $0.00                $0.00               $0.00
       All Other Priority                                  $0.00                $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $9,246.29          $9,246.29                 $0.00


Disbursements:

       Expenses of Administration                          $2,943.26
       Disbursements to Creditors                         $41,389.87

TOTAL DISBURSEMENTS :                                                                     $44,333.13




UST Form 101-13-FR-S (09/01/2009)
  Case 13-09338         Doc 87      Filed 11/02/18 Entered 11/02/18 09:22:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
